Citation Nr: 0518688	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  98-02 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Basic eligibility to receive improved pension benefits 
with respect to countable income, for the period from 2001 to 
2003.

2. Basic eligibility to receive improved pension benefits 
with respect to countable income for 2004.

3. Entitlement to service connection for a psychiatric 
disability, to include schizophrenia and depression.

4. Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his Mother.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active service from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Washington, D.C. 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In a September 1997 rating decision, the RO denied 
service connection for depression, schizophrenia, and 
diabetes mellitus. In a May 2004 determination of non-
service-connected pension income, the RO denied an award of 
pension benefits because the veteran's annual countable 
income exceeded the applicable income limitations for a 
veteran with no dependents.

The veteran testified before a Decision Review Officer at the 
RO in a January 1999 hearing, and before the undersigned 
Veterans Law Judge at an April 2005 hearing in Washington, 
DC. Transcripts of both hearings are of record.

The veteran has waived initial RO consideration of evidence 
that he submitted subsequent to the forwarding of his case to 
the Board. See 38 C.F.R. § 20.1304(c). That evidence has been 
associated with the claims file and will be considered 
herein.

In an August 2001 statement, the veteran asserted service 
connection for diabetes secondary to exposure to Agent 
Orange. The United States Court of Appeals for Veterans 
Claims (the Court) has held that basing a claim for service 
connection on a new theory of etiology does not constitute a 
new claim. See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997). Additionally, the Board finds additional development 
necessary on the award of pension benefits for 2004. 
Accordingly, the Board has recharacterized the issues on 
appeal.

The issues of service connection for diabetes mellitus, 
psychiatric disability, and an award of non-service-connected 
pension benefits for 2004 will be addressed in the remand 
following the order section of the decision.

FINDINGS OF FACT

1. All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.

2. The appellant's annualized countable income for improved 
pension purposes from August 2001 to December 2003 exceeds 
the maximum annual pension rates.

CONCLUSION OF LAW

The countable income requirements for entitlement to non-
service-connected pension benefits are not met. 38 U.S.C.A. 
§§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claims.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

Pertinent to the claim for an award of pension, in the rating 
decisions, statement of the case and supplement thereto, the 
veteran has been notified of the reasons for the denial of 
his claims, and has been given notice of the laws and 
regulations governing the claim. The RO also issued a letter 
dated in November 2003, notifying the veteran of the 
information required to substantiate his claim for an award 
of pension benefits. The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed to 
the veteran with respect to the claim for non-service-
connected pension benefits. As will be explained below, the 
claim lacks legal merit; hence, no further duty to notify and 
assist as imposed by the VCAA is applicable in this appeal. 
See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 
Accordingly, the Board will address the merits of the claim..

II.  Law and Regulations

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran. The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the recipient's 
circumstances. Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation. See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability. Income eligibility for pension, and the amount of 
any pension payable, is determined by subtracting the 
veteran's annual family countable income from the maximum 
annual pension rate (MAPR) applicable to the veteran's 
circumstances. 

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23. The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the 
same force and effect as published in VA regulations. 38 
C.F.R. § 3.21. The maximum annual rate of improved pension 
for a single veteran with no dependents was $9304.00 
effective from December 1, 2000; $9556.00 effective from 
December 1, 2001; $9690.00 effective from December 1, 2002; 
and $9894.00, effective from December 1, 2003. See 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23; M21-1, part I, Appendix B.

Whenever there is a change in the maximum annual pension 
rate, or in the veteran's family income, the monthly rate of 
pension payable shall be adjusted effective the date of 
change. See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273. 

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions. See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. § 3.271(a). Social Security 
benefits are not specifically excluded under 38 C.F.R. 
§ 3.272. Such income is therefore included as countable 
income. Unreimbursed medical expenses in excess of 5 percent 
of the applicable maximum pension rate are deductible from 
countable income for improved pension purposes. 38 C.F.R. 
§ 3.272(g)(1)(iii).



III.  Analysis

Preliminarily, the Board notes that due to inconsistencies in 
VA Forms 21-0516-1 and 21-0517-1 submitted in February and 
March 2003, the RO sent a November 2003 letter requesting 
clarification, and notifying the veteran of the evidence 
required to substantiate his pension benefits claim. In 
November and December 2003, the appellant provided statements 
clarifying his annual earnings and medical expenses from 2001 
to 2003.

Although the appellant noted in a November 2003 VA Form 21-
0517-1 that his income from August 2001 to August 2002 was 
$6780, the Board concludes that this figure actually reflects 
income for 2001 because it appears to be entirely consistent 
with the appellant's reported earnings of $6692 from January 
1, 2002 through December 2002, and $6720 for period from 
January to December 2003.

The appellant's initial claim for improved pension benefits 
was received on August 31, 2001. The appellant has reportedly 
been separated from his wife for many years, and has no 
dependents. As of August 1, 2001 the applicable annualized 
MAPR countable income limit for a single veteran with no 
dependents was $9,304. Given reported 2001 earnings of $6780 
and SSA benefits of $6552, a total income of $13,332 was 
realized. The amount in excess of 5 percent of $9304 ($465) 
is excludable from the countable income. The appellant has 
reported medical premiums of just over $600. Even with 
exclusion of the portion of the unreimbursed medical premiums 
in excess of $465 from countable income, the veteran's 
countable income for 2001 clearly exceeds that of the maximum 
amount ($9304) allowed for an award of VA disability pension.

As of December 2001, the applicable annualized income limit 
for a single veteran with no dependents was $9,556. The 
claimed unreimbursed medical premiums must exceed five 
percent of the maximum allowable income, or $477. The 
appellant's sources of income in 2002 consist of SSA benefits 
of $6732, and gross 2002 earnings reported as $6692, totaling 
$13,424. Even with consideration of the portion of medical 
expenses in excess of $477 excluded from countable income, 
the veteran's income exceeds that of the maximum allowed 
($9556) for an award of VA disability pension.

As of December 2002, the applicable annualized income limit 
for a single veteran with no dependents was $9,690. The 
claimed unreimbursed medical expenses are those in excess of 
five percent of the maximum allowable income, or $484. The 
appellant's sources of income in 2003 consist of SSA benefits 
of $6816, and gross earnings of $6720 totaling $13,536. The 
appellant reported annual Medicare premiums of $888 and 
medication costs of $715 for 2003, totaling $1603. Even with 
exclusion of the portion of medical expenses in excess of 
$484 from countable income of $13,536 reported by the 
appellant, the appellant's remaining countable income in 2003 
exceeds the maximum amount ($9,690) allowed for an award of 
VA disability pension.

The Board also notes that the veteran has reported earnings 
through December 2003. Although, in a May 2004 rating 
decision, the RO adjudicated an award of pension benefits for 
2004, the Board finds the adjudication of the 2004 award to 
be premature since the veteran has not provided gross 
earnings for that year. 

On review of all the evidence, it is clear that at no time 
has the appellant met the annualized income limitation 
requirements for improved pension purposes from 2001 to 2003. 
He has not established basic eligibility to receive those 
benefits with respect to his countable income in these years. 
Accordingly, the appeal will be denied.

ORDER

Eligibility for pension benefits is denied for the periods at 
issue based on excessive income.

REMAND

As regards the claim for non-service-connected pension 
benefits for the 2004 period, the Board finds additional 
development required. The veteran should be requested to 
submit 2004 earnings information, as well as evidence of any 
unreimbursed medical expenses or other excludable income for 
that period prior to readjudication of the award.

As regards the claim for service connection for diabetes, in 
an August 2001 statement the veteran requested service 
connection for diabetes on the basis of exposure to Agent 
Orange while on submarine duty off the coast of Vietnam in 
the 1970's, on board the USS Tautog (SSN 639). The RO should 
take corrective action relevant to the VCAA notice provided 
to the veteran, and provide notifications pertinent to the 
claim for service connection for diabetes as due to herbicide 
exposure in Vietnam.

In an April 2002 statement, he asserted that while on recruit 
training command submarine school in 1969 - 1970 in Great 
Lakes, Illinois, blood tests showed elevated blood sugar 
levels. In a March 2003 statement, he asserted that within a 
year of discharge, on employment physical in March or April 
1974 by Sears Roebuck, he was told that he had diabetes. The 
evidence shows treatment for diabetes in December 1978 while 
hospitalized for a psychiatric condition. Attempts should be 
made to obtain these records.

Pertinent regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service, and certain diseases, including diabetes mellitus, 
type II, shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied. See 38 C.F.R.§§ 3.307(a)(6)(ii), 
3.309(e); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). VA's General 
Counsel has also held that service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
such as the veteran's, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for the purposes of 38 
C.F.R. § 3.307(a)(6)(iii).

In light of the above, the veteran should specify the 
circumstances of his asserted exposure to Agent Orange in 
Vietnam, including whether he actually had duty in, or 
visited, the Republic of Vietnam, for the purposes of 38 
C.F.R. § 3.307(a)(6)(iii). The RO should also attempt to 
obtain 1974 employment medical records from Sears. 

As regards the claim for service connection for a psychiatric 
disability, in an April 2005 hearing before the undersigned, 
the veteran testified to the effect that while assigned to 
the USS Tautog, there was a collision with a Russian 
submarine which shook him up, and that he was frightened 
thereafter. See Tr. pp. 3 - 5. The veteran's mother testified 
to a dramatic change in his mental condition after discharge 
from military service. Also, in a previous November 1975 
claim for nerves, he asserted treatment in March 1972 at 
Pearl Harbor dispensary while assigned to the USS Tautog. The 
RO should request March 1972 deck logs for the USS Tautog 
from the Naval Historical Center, pertinent to any record of 
the veteran's treatment at Pearl Harbor dispensary for 
nerves.

The Board notes that the veteran was never afforded VA 
examinations to assess the nature and etiology of his 
disabilities. He should be scheduled for examinations and 
opinions as to the etiology of the claimed disabilities.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish a VCAA letter 
to the veteran and his representative 
specific to his claim for service 
connection for diabetes secondary to 
herbicide exposure in Vietnam. The letter 
should include specific notification as 
to the type of evidence necessary to 
substantiate the claim for diabetes on 
this basis.

2.  The RO should contact the veteran for 
additional information pertinent to the 
1974 employment examination at Sears 
Roebuck and attempt to obtain these 
records. The RO should also request deck 
logs for March 1972 for the USS Tautog in 
Pearl Harbor, from the Naval Historical 
Center, pertinent to any record of the 
veteran's treatment for nerves in Pearl 
Harbor dispensary. 

3.  The veteran should also be requested 
to provide details of his asserted 
exposure to herbicides in Vietnam, to 
include whether he performed any duty on 
shore in Vietnam, and the details of such 
duty. The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran. If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
scheduled for VA examination by 
physician(s) with appropriate expertise 
to determine the nature and etiology of 
his diabetes, and psychiatric disorders. 
The claims folder must be made available 
to and reviewed by the examiner(s), and 
the examiner(s) should note such review 
in the examination report. Based upon the 
examination results and the claims folder 
review, the examiners should express an 
opinion in each case, as to whether it is 
likely, at least as likely as not (that 
is a probability of more than 50 
percent), or less likely than not, that 
each claimed disability is etiologically 
related to the veteran's period of active 
service. The rationale for all opinions 
expressed must be provided.

5.  The veteran should be asked to submit 
relevant earnings information pertinent 
to the claim for an award of non-service-
connected pension benefits for 2004. The 
RO should ensure that all pertinent 
development has been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
claims based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria. Readjudication of 
the claim for diabetes should include 
consideration on the basis of herbicide 
exposure in Vietnam. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


